Exhibit 10.2

 

[a1.jpg]

 

VARIATION TO EXECUTIVE SERVICES AGREEMENT DATED 30 MAY 2012

 

BETWEEN

Peter McCann of 36B Burns Road, Wahroonga, NSW 2076 (you or your); and Civeo Pty
Ltd [ABN 53 003 657 510] of Level 6, 10 Bond Street, Sydney in the State of New
South Wales (Civeo AUS)

 

1.

Definitions

 

1.1

In this variation agreement, unless the context requires otherwise:

 

 

(a)

Civeo means Civeo Corporation, being a company incorporated in the province of
British Columbia, Canada;

 

 

(b)

ESA means the Executive Services Agreement between you and Civeo AUS dated 30
May 2012;

 

 

(c)

Executive Agreement means the executive agreement between you and Civeo dated
August 17, 2015; and

 

 

(d)

FW Act means the Fair Work Act 2009 (Cth) as amended from time to time.

 

 

 

2.

Relationship to the ESA

 

2.1

The parties acknowledge and agree that the Executive Agreement shall operate
according to its terms, but subject to the terms of this variation agreement.

 

2.2

To the extent of any inconsistency between the ESA and the Executive Agreement,
the terms of this variation agreement shall apply and prevail. In all other
respects, the ESA continues to prescribe your terms and conditions of employment
with Civeo AUS.

 

2.3

Nothing in this Agreement will be deemed to create a relationship of employer
and employee between you and Civeo, and you acknowledge and agree you remain
employed by Civeo AUS unless and until your employment is terminated in
accordance with the ESA.

 

 

 

3.

Executive Agreement

 

3.1

Despite and in addition to clauses 11 and 15 of the Executive Agreement, in the
event of any dispute then either party to the Executive Agreement may in the
alternative elect to commence a proceeding in any Federal or State court of
competent jurisdiction in New South Wales.

  

[a2.jpg] 
Page | 1 

--------------------------------------------------------------------------------

 

 

[a1.jpg]

 

 

4.

Termination

 

4.1

Despite clause 3(A) of the Executive Agreement, clause 18 of the ESA shall
continue to prescribe the terms and conditions applicable to the termination of
your employment with Civeo AUS.

 

4.2

In the event your employment with Civeo AUS in terminated in circumstances
giving rise to an entitlement to a redundancy payment under section 119 of the
FW Act, or any other applicable industrial law or instrument, then you
acknowledge and agree that your entitlement to redundancy pay under such law or
instrument may be offset by any amounts paid or payable to you pursuant to the
Executive Agreement.

 

5.

General

 

5.1

Acknowledgement: you acknowledge and agree that you have had the opportunity to
take independent professional legal advice regarding this variation agreement
and you enter into the variation agreement voluntarily without duress, coercion
or undue influence.

 

5.2

Waiver: any failure by a party to insist on performance of a term of this
agreement at any time is not a waiver of its right to insist upon performance of
that or any other term at a later time.

 

5.3

Severability: Any provision of this agreement that is or becomes illegal, void
or unenforceable will be ineffective to the extent only of such illegality,
voidness or unenforceability and will not invalidate the remaining provisions.

 

5.4

Entire Agreement: this variation agreement shall be read together with the terms
of the ESA as representing the entire agreement between Civeo AUS and you in
relation to your terms and conditions of employment and supersedes any prior
understanding or agreement between you and Civeo AUS and any prior condition,
warranty, representation or indemnity imposed or made by either party whether in
writing or not.

 

5.5

In the event of any default by Civeo in relation to any rights or obligations
under the terms of the Executive Agreement, then Civeo AUS agrees to be bound by
the terms of the Executive Agreement as if it were a party.

 

5.6

In the event of any default by you in relation to any rights or obligations
under the terms of the Executive Agreement, then Civeo AUS may (in addition or
in the alternative to Civeo) enforce the Executive Agreement against you.

 

5.7

Variation: no part of this agreement may be changed or varied in any way after
it has been signed except in writing signed by or on behalf of Civeo, Civeo AUS
and you.

 

5.8

Counterparts: this agreement may be executed in counterparts and all
counterparts when taken together shall form one instrument.

  

[a2.jpg] 
Page | 2 

--------------------------------------------------------------------------------

 
  

 

[a1.jpg]

 

6.

EXECUTION

 

EXECUTED FOR AND ON BEHALF OF

EXECUTED BY THE EMPLOYEE

CIVEO AUS ON

ON

 

 

Date: August 17, 2015

Date: August 17, 2015

 

 

/s/ Frank C. Steininger___________

/s/ Peter McCann__________________

Signature of Executor

Signature

 

 

Frank C. Steininger______________

 

Name of Executor

 

 

 

EXECUTED FOR AND ON BEHALF OF

 

CIVEO CORPORATION

 

 

 

Date: August 17, 2015

 

   

/s/ Bradley J. Dodson_____________

 

Signature of Executor

 

 

 

Bradley J. Dodson________________

 

Name of Executor

 

 

 

      

 

 

 [a2.jpg]

 

 Page | 3

 

 

 

 